IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,110-01


                      EX PARTE CHARLES ROSS TURNER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR22949-A IN THE 35TH DISTRICT COURT
                              FROM BROWN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance in a drug free zone and sentenced to thirty years’ imprisonment. The Eleventh

Court of Appeals affirmed his conviction. Turner v. State, No. 11-15-00326-CR (Tex.

App.—Eastland Jun. 30, 2017) (not designated for publication).

        Applicant alleges both his trial counsel and appellate counsel were ineffective.

        After a remand for a response from Applicant’s trial attorney and findings addressing one of

his claims, the habeas court made findings and recommended denying relief. Based on those findings
                                                                            2

and this Court’s independent review of the entire record, we deny relief.




Filed: May 1, 2019
Do not publish